                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY LEWIS BELVIN,                             Case No. 4:18-cv-02637-KAW
                                   8                    Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                                                           MOTION FOR SUMMARY
                                   9             v.                                        JUDGMENT AND DENYING
                                                                                           DEFENDANT’S CROSS-MOTION FOR
                                  10     NANCY A. BERRYHILL,                               SUMMARY JUDGMENT
                                  11                    Defendant.                         Re: Dkt. Nos. 14, 20
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gregory Lewis Belvin seeks judicial review, pursuant to 42 U.S.C. § 405(g), of
                                  14   the Commissioner’s final decision, and the remand of this case for an immediate award of
                                  15   benefits. Pending before the Court is Plaintiff’s motion for summary judgment and Defendant’s
                                  16   cross-motion for summary judgment. Having considered the papers filed by the parties, and for
                                  17   the reasons set forth below, the Court GRANTS Plaintiff’s motion for summary judgment, and
                                  18   DENIES Defendant’s cross-motion for summary judgment.
                                  19                                        I.   BACKGROUND
                                  20          On May 22, 2014, Plaintiff Gregory Belvin filed a Title XVI application for Supplemental
                                  21   Security Income (“SSI”) Benefits. Administrative Record (“AR”) 25, 200. Plaintiff alleges a
                                  22   disability onset date of February 1, 2014. AR 25. Plaintiff’s claim was initially denied on August
                                  23   11, 2014, and upon reconsideration on December 18, 2014. AR 101, 108. Plaintiff filed a Request
                                  24   for Hearing on February 18, 2015. AR 115-17. A hearing was held before Administrative Law
                                  25   Judge Richard P. Laverdure on December 7, 2016. AR 25-36.
                                  26          Plaintiff is 25 years old. AR 35. He was born and largely raised in Oakland. AR 673.
                                  27   Plaintiff’s parents are divorced, and he witnessed domestic violence in the household prior to their
                                  28   separation. AR 673, 693. Although Plaintiff denied being abused himself, records from West
                                   1   Coast Children’s Clinic indicate that he was placed in protective custody by police in 2010 due to

                                   2   an altercation with his mother and allegations that he was being abused. AR 835, 843.

                                   3          Plaintiff has a family history of mental illness and substance abuse. AR 428, 474. Plaintiff

                                   4   first attempted suicide at age 12 by ingesting a bottle of Advil. AR 430, 469, 688. As a teenager,

                                   5   he exhibited difficulties with affect regulation, problems controlling his anger, problematic social

                                   6   behavior, impulsivity, irritability, and poor insight and judgment. AR 835, 842. Despite poor

                                   7   academic performance in high school, Plaintiff excelled in debate and obtained a partial debate

                                   8   scholarship to University of Western Georgia. AR 428, 468, 673, 852.

                                   9          Plaintiff suffered a psychotic break during his first semester of college. AR 428-30, 468.

                                  10   He told college counselors that he was suffering from chronic insomnia and anxiety, feared that

                                  11   his room was being broken into, and felt like he was being watched, like in The Hunger Games or

                                  12   The Truman Show. AR 428. Counselors noted he exhibited blocking, loose associations,
Northern District of California
 United States District Court




                                  13   pressured speech, agitated affect, and was not adapting socially. AR 428-30. Campus police also

                                  14   got involved after Plaintiff wrote a conspiracy-laden paper containing “terrorist-type language.”

                                  15   AR 468. After failing all but one of his classes, Plaintiff returned to the Bay Area where his father

                                  16   reported that he was a “totally different person” who neglected his hygiene, got a tattoo in the

                                  17   middle of his forehead, always seemed to be in a “daze,” and was unable to focus or function. AR

                                  18   691.

                                  19          The subsequent years involved numerous emergency psychiatric hospitalizations,

                                  20   including: March 2013 at Alta Bates Hospital for acute psychosis with delusions (AR 457-477);

                                  21   inpatient treatment July 26-29, 2013 at Kaiser and John George Psychiatric Hospital for psychosis

                                  22   and ongoing suicidal ideation (AR 652-655; 685); inpatient treatment September 9-13, 2013 at

                                  23   Alta Bates for auditory hallucinations telling him to hurt himself (AR 480-491); an admission in

                                  24   April 2014 at Alta Bates for severe delusions with doctors determining that he posed a threat to

                                  25   others if placed at a lower level of care (AR 516); inpatient hospitalization May 1-9, 2014 at John

                                  26   George for an intentional overdose on the psychiatric medications Zyprexa and Ativan due to

                                  27   hopelessness and racing thoughts (AR 614-625); two admissions at John George in December

                                  28   2015 for hallucinations telling him to hurt himself (AR 868-919); a 5150 at Alta Bates Summit
                                                                                         2
                                   1   April 14-19, 2016 for acute psychosis and paranoia (AR 732-755); and another admission less

                                   2   than a month later for ongoing psychosis (AR 768-775). During most of these hospitalizations,

                                   3   doctors noted that Plaintiff had not been compliant with his psychiatric medications, which have

                                   4   included Zyprexa, Risperdal, Ativan, and Depakote. AR 480, 491, 501, 615. Toxicology reports

                                   5   during these hospitalizations also noted the presence of THC, and sometimes other substances,

                                   6   including cocaine and methamphetamine. AR 458-59, 482, 521, 615, 739, 893.

                                   7          Doctors primarily diagnosed Plaintiff with Schizoaffective Disorder, although he has also

                                   8   been diagnosed with other schizophrenia-spectrum disorders, including undifferentiated

                                   9   schizophrenia and Psychosis NOS. AR 475, 491, 513, 515, 574, 614, 679, 696, 714, 720, 746,

                                  10   826, 856, 862, 1042. In addition, doctors have diagnosed him with polysubstance disorders,

                                  11   including cannabis abuse, cannabis dependence, and amphetamine-type substance disorder. AR

                                  12   491, 513, 515, 655, 862, 919. Beyond emergency hospitalization, Plaintiff also sought outpatient
Northern District of California
 United States District Court




                                  13   treatment at La Cheim Behavioral Health and Lifelong Clinic. AR 558-81. From January 11 to

                                  14   February 10, 2016, he underwent residential psychiatric treatment at Woodroe Place, where he

                                  15   received intensive treatment and medication monitoring. AR 789-832, 861. The next month, he

                                  16   was admitted to Turning Point, a transitional living facility for young adults with mental health

                                  17   issues, where he received triage support from a nurse practitioner, therapist, and residential

                                  18   counselor. AR 1044, 1055. In May 2016, Plaintiff was placed on a regimen of Cogentin,

                                  19   Zyprexa, and a monthly dose of Invega Sustenna, a long-lasting injectable anti-psychotic. AR 863.

                                  20   At the hearing, Plaintiff testified that doctors had recently replaced the monthly injections with a

                                  21   three-month dosage, which he described as a “more intense shot.” AR 53.

                                  22          Plaintiff’s earnings history is limited, with his most recent earnings report indicating that

                                  23   the most he had made in any one year was a total of $4327.88 from various temp agencies. AR

                                  24   220-21, 246-47. Plaintiff testified at the hearing that he had been employed full time for two

                                  25   months as a municipal sewer inspector for “AIMS PIWC” and moonlighted as a warehouse

                                  26   worker for Macy’s. AR 48-49. However, the new hire wage information report generated by

                                  27   Social Security on December 28, 2016 only reflected $1441 in third-quarter earnings from

                                  28   Macy’s, and did not indicate recent employment with AIMS PIWC. AR 250.
                                                                                         3
                                   1          In a decision dated January 11, 2017, the ALJ found that Plaintiff was not disabled. AR 25-

                                   2   36. On March 2, 2017, Plaintiff requested that the Appeals Council review the ALJ’s decision.

                                   3   AR 197. The ALJ’s decision became the final decision of the Commissioner when the Appeals

                                   4   Council denied review on March 6, 2018. AR 1-6. Plaintiff now seeks judicial review of the

                                   5   Commissioner’s decision pursuant to 42 U.S.C. § 405(g).

                                   6          On October 10, 2018, Plaintiff filed his motion for summary judgment. (Pl.’s Mot., Dkt.

                                   7   No. 14.). On December 26, 2018, Defendant filed its opposition and cross-motion for summary

                                   8   judgment. (Def.’s Opp’n, Dkt. No. 20.) On February 5, 2019, Plaintiff filed a reply. (Pl.’s

                                   9   Reply, Dkt. No. 23.)

                                  10                                     II.    LEGAL STANDARD
                                  11          A court may reverse the Commissioner's denial of disability benefits only when the

                                  12   Commissioner's findings are 1) based on legal error or 2) are not supported by substantial
Northern District of California
 United States District Court




                                  13   evidence in the record as a whole. 42 U.S.C. § 405(g); Tackett v. Apfel, 180 F.3d 1094, 1097

                                  14   (9th Cir. 1999). Substantial evidence is “more than a mere scintilla but less than a

                                  15   preponderance”; it is “such relevant evidence as a reasonable mind might accept as adequate to

                                  16   support a conclusion.” Tackett, 180 F.3d at 1098; Smolen v. Chater, 80 F.3d 1273, 1279 (9th

                                  17   Cir. 1996). In determining whether the Commissioner's findings are supported by substantial

                                  18   evidence, the Court must consider the evidence as a whole, weighing both the evidence that

                                  19   supports and the evidence that detracts from the Commissioner's conclusion. Id. “Where

                                  20   evidence is susceptible to more than one rational interpretation, the ALJ's decision should be

                                  21   upheld.” Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

                                  22          Under Social Security Administration (“SSA”) regulations, disability claims are evaluated

                                  23   according to a five-step sequential evaluation. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir.

                                  24   1998). At step one, the Commissioner determines whether a claimant is currently engaged in

                                  25   substantial gainful activity. Id. If so, the claimant is not disabled. 20 C.F.R. § 404.1520(b). At

                                  26   step two, the Commissioner determines whether the claimant has a “medically severe impairment

                                  27   or combination of impairments,” as defined in 20 C.F.R. § 404.1520(c). Reddick, 157 F.3d 715 at

                                  28   721. If the answer is no, the claimant is not disabled. Id. If the answer is yes, the Commissioner
                                                                                         4
                                   1   proceeds to step three, and determines whether the impairment meets or equals a listed impairment

                                   2   under 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. § 404.1520(d). If this requirement is

                                   3   met, the claimant is disabled. Reddick, 157 F.3d 715 at 721.

                                   4          If a claimant does not have a condition which meets or equals a listed impairment, the

                                   5   fourth step in the sequential evaluation process is to determine the claimant's residual functional

                                   6   capacity (“RFC”) or what work, if any, the claimant is capable of performing on a sustained basis,

                                   7   despite the claimant’s impairment or impairments. 20 C.F.R. § 404.1520(e). If the claimant can

                                   8   perform such work, she is not disabled. 20 C.F.R. § 404.1520(f). RFC is the application of a legal

                                   9   standard to the medical facts concerning the claimant's physical capacity. 20 C.F.R. § 404.1545(a).

                                  10   If the claimant meets the burden of establishing an inability to perform prior work, the

                                  11   Commissioner must show, at step five, that the claimant can perform other substantial gainful

                                  12   work that exists in the national economy. Reddick, 157 F.3d 715 at 721. The claimant bears the
Northern District of California
 United States District Court




                                  13   burden of proof in steps one through four. Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th

                                  14   Cir. 2001). The burden shifts to the Commissioner in step five. Id. at 954.

                                  15                                   III.   THE ALJ’S DECISION
                                  16          The ALJ found at step one that Plaintiff had not engaged in substantial gainful activity

                                  17   since May 22, 2014, the application date. AR 27. At step two, the ALJ found that Plaintiff had the

                                  18   following severe impairments: paranoid schizophrenia, and polysubstance abuse. AR 27. At step

                                  19   three, the ALJ concluded that Plaintiff’s impairments, including the substance use disorders, met

                                  20   or medically equaled a listed impairment in 20 C.F.R. § 404, Subpart P, Appendix 1. AR 27. The

                                  21   ALJ found that if Plaintiff stopped the substance use, he would not have an impairment or

                                  22   combination of impairments that met or medically equaled a listing in 20 C.F.R. § 404, Subpart P,

                                  23   Appendix 1. AR 32.

                                  24           Before considering step four, the ALJ determined that if Plaintiff stopped the substance

                                  25   use, he would have the residual functional capacity to perform a full range of work at all exertional

                                  26   levels, except that he would be limited to simple, repetitive tasks with no public interaction

                                  27   required. AR 33. At step four, the ALJ concluded that Plaintiff had no past relevant work

                                  28   experience. AR 35. At step five, the ALJ found that Plaintiff could perform a significant number
                                                                                         5
                                   1   of unskilled work at all exertional levels. AR 36.

                                   2          Lastly, the ALJ found that the substance use disorder was a contributing factor material to

                                   3   the determination of disability, because Plaintiff would not be disabled if he stopped the substance

                                   4   use. AR 36. Thus, Plaintiff was not disabled pursuant to the Social Security Act. Id.

                                   5                                         IV.     DISCUSSION
                                   6          Plaintiff makes three arguments in his motion for summary judgment: (1) that the ALJ

                                   7   erred in determining that his substance use was material to a finding of disability; (2) that the ALJ

                                   8   erred in evaluating the medical evidence by not giving sufficient weight to the opinions of the

                                   9   examining and treating doctors; and (3) that the ALJ erred in evaluating Plaintiff’s credibility.

                                  10          A.    Whether Plaintiff’s substance use was material
                                  11          Plaintiff argues that the ALJ erred in finding that his use of drugs was material to the

                                  12   disability determination. (Pl.’s Mot. at 8.) A claimant is not eligible for disability benefits if
Northern District of California
 United States District Court




                                  13   alcohol or drug addiction is a “contributing factor material to” the disability determination. 42

                                  14   U.S.C. § 423(d)(2)(C); 20 C.F.R. § 404.1535 (describing how the agency assesses materiality of

                                  15   drugs and alcohol); Social Security Ruling, SSR 13-2p.; Titles II and XVI: Evaluating Cases

                                  16   Involving Drug Addiction and Alcoholism (DAA), 78 FR 11939-01.

                                  17          Under SSR 13-2p, the ALJ must evaluate the disabled effects of all medically determinable

                                  18   impairments, including substance use disorders, and if they find the claimant disabled, they must

                                  19   then conduct a second sequential evaluation to determine whether they would be disabled if they

                                  20   were not using drugs or alcohol. 78 Fed. Reg. 11941. If claimant has another medically

                                  21   determinable impairment and that other impairment is disabling by itself while the claimant is

                                  22   dependent upon or abusing drugs or alcohol, Drug Addiction and Alcoholism (“DAA”) is not

                                  23   material. Id. If DAA causes or effects the claimant’s other medically determinable impairments,

                                  24   but the other impairment is irreversible or could not improve to the point of nondisability, DAA is

                                  25   not material. Id. If the record is fully developed and the evidence does not establish that the

                                  26   claimant’s co-occurring mental disorders would improve to the point of non-disability in the

                                  27   absence of DAA, DAA is not material to the determination of disability. 78 Fed. Reg. 11944.

                                  28          Here, the ALJ determined that Plaintiff suffers from severe paranoid schizophrenia and
                                                                                            6
                                   1   polysubstance abuse, and that his mental impairments, including the substance use disorders, meet

                                   2   the criteria for Section 12.03 (Schizophrenia spectrum and other psychotic disorders), 12.04

                                   3   (Depressive, bipolar and related disorders) and 12.09 (Substance–related Disorders) of the

                                   4   impairments in 20 CFR Part 404, Subpart P, Appendix 1, or the “listings.” AR 27-32. At the

                                   5   second step, however, the ALJ determined that if Plaintiff stopped his substance use, he would

                                   6   continue to have severe impairments, but those impairments would not render him “disabled”

                                   7   within the meaning of the Social Security Act. AR 32-35. In making these findings, the ALJ

                                   8   largely relied on the testimony of the non-treating, non-examining medical expert, Dr. Strahl,

                                   9   because he was “the only medical source who has had the opportunity to hear reports of claimant’s

                                  10   functionality during periods of abstinence and medical compliance.” AR 31-32.

                                  11          Plaintiff argues that the ALJ erred in assigning the most weight to Dr. Strahl’s opinion,

                                  12   because Dr. Strahl’s testimony “did not demonstrate the separate effects of Plaintiff’s treatment for
Northern District of California
 United States District Court




                                  13   substance abuse and treatment for his co-occurring mental disorders in accounting for Plaintiff’s

                                  14   reported functional improvement by the time of the hearing, [due to his reported abstinence,]

                                  15   including new evidence of medication compliance in a structured care setting.” (Pl.’s Mot. at 10.)

                                  16   Indeed, under SSR 13-2p, a claimant’s

                                  17                  [i]mprovement in a co-occurring mental disorder in a highly
                                                      structured treatment setting, such as a hospital or substance abuse
                                  18                  rehabilitation center, may be due at least in part to treatment for the
                                                      co-occurring mental disorder, not (or not entirely) the cessation of
                                  19                  substance use. We may find that DAA is not material depending on
                                                      the extent to which the treatment for the co-occurring mental disorder
                                  20                  improves the claimant's signs and symptoms. If the evidence in the
                                                      case record does not demonstrate the separate effects of the treatment
                                  21                  for DAA and for the co-occurring mental disorder(s), we will find that
                                                      DAA is not material….
                                  22

                                  23   78 Fed. Reg. 11945. In opposition, Defendant argues that the period of sobriety is more than

                                  24   sufficient to support a finding of materiality, because Plaintiff was able to hold down a full-time

                                  25   job. (Def.’s Opp’n at 2-3.)

                                  26          At the time of the hearing, in December 2016, Plaintiff testified that he had been employed

                                  27   full-time for approximately two months as a municipal sewer inspector, and held a part-time

                                  28   warehouse position with Macy’s for five months. AR 48, 55. In May 2016, Plaintiff was placed
                                                                                         7
                                   1   on a monlty dose of Invega Sustenna, a long-lasting injectable anti-psychotic. AR 863. Shortly

                                   2   before the hearing, Plaintiff testified that his medication was switched from the monthly injection

                                   3   to a three-month injection cycle. AR 53. At the hearing, Dr. Strahl opined that the injection

                                   4   medications obviated Plaintiff’s prior compliance problems, wherein Plaintiff would stop taking

                                   5   his medication once he felt better. AR 60. Dr. Strahl believed that Plaintiff’s mental condition was

                                   6   “much improved because compliance has improved, and the use of substances is minimized

                                   7   because he gets drug tested….” AR 60. Even so, Dr. Strahl does not solely attribute Plaintiff’s

                                   8   apparent ability to function to not using drugs. Rather, Dr. Strahl acknowledged that Plaintiff had

                                   9   at times met “a listing” before he ever used illicit substances. AR 61. Thus, in assigning great

                                  10   weight to Dr. Strahl’s opinion, there is no way to separate Plaintiff’s schizophrenia from his

                                  11   substance use, which the medical professionals agree was a product of his mental disorder. See AR

                                  12   60-62.
Northern District of California
 United States District Court




                                  13            Lastly, Dr. Strahl testified that, while Plaintiff was doing “better” on the injectable

                                  14   medication, he could not say that Plaintiff would not suffer another psychotic break even if he

                                  15   continues with his injections. AR 60. The Court also notes that, at the time of the hearing,

                                  16   Plaintiff was residing in a highly structured treatment setting, which undoubtedly improved the

                                  17   symptoms of his co-occurring mental disorder. See 78 Fed. Reg. 11945.

                                  18            SSR 13-2p requires a finding that DDA is not material “[i]f the evidence in the case record

                                  19   does not demonstrate the separate effects of the treatment for DAA and for the co-occurring

                                  20   mental disorder(s).” 78 Fed. Reg. 11945. Here, it is impossible to separate the effects of

                                  21   Plaintiff’s medication compliance and his residential placement from his abstinence, which,

                                  22   pursuant to SSR 13-2p, requires a finding of immateriality. As a result, the ALJ erred in finding

                                  23   Plaintiff’s drug use material, and the case must be remanded.

                                  24            B.   Remaining arguments

                                  25            In light of the finding that the ALJ erred in concluding that Plaintiff’s drug use material,

                                  26   the Court need not address Plaintiff’s remaining arguments.

                                  27            C.   Remand for an award of benefits is appropriate
                                  28            While remand is required, it is only proper to remand for an immediate award of benefits if
                                                                                           8
                                   1   there are no outstanding issues that must be resolved before a determination of disability can be

                                   2   made. Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996) (citations omitted).

                                   3          Meeting a “listing” at step three entitles a claimant to benefits. Reddick, 157 F.3d 715 at

                                   4   721. Here, the ALJ found that Plaintiff’s impairments, including the substance use disorders, met

                                   5   or medically equaled a listed impairment in 20 C.F.R. § 404, Subpart P, Appendix 1. AR 27.

                                   6   Since the ALJ’s only reason for finding that Plaintiff did not meet a listing was due to an

                                   7   erroneous finding that his DDA was material, the Court finds that remand for an award of benefits

                                   8   is proper, since Plaintiff otherwise meets the listings for Section 12.03 (Schizophrenia spectrum

                                   9   and other psychotic disorders), 12.04 (Depressive, bipolar and related disorders) and 12.09

                                  10   (Substance–related Disorders) in 20 CFR Part 404, Subpart P, Appendix 1, and satisfies the

                                  11   paragraph B duration requirement. AR 27-32.

                                  12                                        V.    CONCLUSION
Northern District of California
 United States District Court




                                  13          In light of the foregoing, Plaintiff’s motion for summary judgment is GRANTED, and this

                                  14   action is REMANDED to the Commissioner, pursuant to sentence four of 42 U.S.C. § 405(g), for

                                  15   an immediate award of benefits. Defendant’s cross-motion for summary judgment is DENIED.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 30, 2019
                                                                                             __________________________________
                                  18                                                         KANDIS A. WESTMORE
                                  19                                                         United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
